Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 11 May 1823
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					
					Washington 11 May 1823
				
				I received yesterday my dear Charles your Letter of the 4th. and hasten to answer it as I really feel anxious lest the heated atmosphere in which you appear to have lived for the last week or two should produce have a bad effect and produce the fever which is so common at Cambridge towards the end of a term and generally so frightfully infectious—We are much obliged to you for the information contained in your Letter as John in his high spirited way said nothing in his vindication and merely stated that he was dissmissed in consequence of some unpleasant occurrences at Cambridge only requesting us not to prejudge him a thing which neither his father or myself have the least inclination to do more especially as we always incline to be lenient when it is within a possibility—This is one of those cases in which it is difficult to decide with strict justice to both parties—All this trouble might have been avoided or at least much mitigated had the Class drawn up a memorial to the Government stating their griefs in a manly and firm manner and petitioning for the return of Robinson—If it had not proved successful it would in all probability of have produced a good effect and prevented the Rebellion which has taken place which nothing can justify as it is always attended by an infringement of those Laws which ought and must be binding to keep the Instition in its perfect and useful purpose which is decidedly intended to be beneficial to mankind—It is not for rash and hot headed youth to take judgment into their own hands for there is scarcely an instance of the exercise of this kind of power which is not proved to end in mischief more frequently in guilt—Reason and passion are ever at variance and though the motives which actuate us in the first instance may be fair and honourable the mode of expressing those sentiments may be utterly improper and lead to the most pernicious consequences—It is peculiarly difficult to resist the torrent with which in our common relations in society we are frequently linked. but it is our duty whenever there is a possibility of such exertion not only to subdue our own passions but use our utmost influence to mollify and soften those violent impulses which generally actuate the many and which once coursed into action like the whirlwind devastate and destroy and injure alike the innocent and the guilty—Be therefore timely warned my and recollect that you war against talent and experience power and strength and that in such struggles you defeat your own education and utterly deprive yourself of that particular advantage which is considered both in Europe and this Country as the peculiar privilege which leads to future eminence—and keep constantly in view the example of your brothers both of whom have been involved in troubles because they wanted a little firmness which if exerted before the exc general excitement would I am confident prevent much of the discord confusion and disgrace which so often assail the students—This matter occupies the Editors of Newspapers as much as the Presidential Election and to about as much purpose—It gives a good opportunity for fabulous histories and conceits and for a great display of ignorance—Person’s who dabble with matters beyond my their comprehension always commit errors, which silence would prevent—Keep Cool and write me often—We are impatient for further accounts—Give my love to John and tell him that we yet hope that some arrangement will be made to retrieve the present misfortune and that we do not blame him singly—Yours Ever notwithstanding bad jokes which you do not from your Mother
				
					L C A—
				
				
					P. S. Edward Tayloe’s statement was sent to us by Ogle last evening and is very circumstantial—I repeat we hope the best but still have many fears
				
			